Citation Nr: 0924927	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  08-18 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to January 
1971.  His active service included several tours as a combat 
photographer in the Republic of Vietnam.  The record reflects 
that he was a recipient of the Purple Heart.  Unfortunately, 
the Veteran died in December 2006.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision rendered by the 
Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs.  

In September 2008, the appellant testified at a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of this hearing has been associated with the 
claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking to establish service connection for 
the cause of the Veteran's death.  She contends that his 
terminal cancer resulted from in-service herbicide exposure 
during his service in Vietnam.  

Following an initial review of the record, the Board finds 
that a remand is necessary for further development of the 
record.  In particular, there is conflicting evidence in the 
claims folder regarding the primary source of the Veteran's 
terminal cancer.  

The record reflects that, in October 2006, the Veteran was 
hospitalized with complaints of intractable bone pain, 
specifically over the mid thorax.  With the exception of a 
nodular liver and splenomegaly, CT scans of the chest, 
abdomen, and pelvis did not show any pathological 
abnormalities.  However, a bone scan showed intense uptake in 
the spine mostly at T7 and T8.  Following a biopsy, an 
assessment of carcinoma of unknown primary presenting with a 
solitary lesion involving the thoracic spine, status post 
radiation was made.  Subsequent treatment records continue to 
describe the Veteran's cancer as bone cancer of the spine of 
unknown primary origin. 

The conclusion that the primary source of the cancer was 
unknown was reiterated after the Veteran's death by Dr. E.K., 
the Veteran's private oncologist in a March 2007 statement.  
At that time, Dr. E.K. described the Veteran's situation as 
extremely unusual in that the cancer appeared to be localized 
only in the bone.  Dr. E.K. noted that an "extensive workup 
failing to reveal the source of the primary tumor." 

Shortly after the appellant filed her claim, Dr. E.K. 
supplied a contrary opinion.  In May 2007, she opined that 
the Veteran presented with a very unusual presentation of 
lung cancer with metastatic disease to the spine and no 
history of smoking.  However, Dr. E.K. did not provide a 
rationale or explanation for the change in her opinion 
regarding the primary source of the Veteran's cancer.

A similar change in opinion regarding the source of the 
Veteran's terminal cancer is contained in statements received 
from Dr. S.Y., the physician that completed the Veteran's 
death certificate.  The Board observes that the Veteran's 
initial death certificate lists the immediate case of death 
as cardiac arrest with metastatic cancer to the spine, 
primary unknown, as an underlying cause of death.  During the 
course of the appeal, the appellant submitted an amended 
death certificate adding primary lung cancer as an underlying 
cause of death.  In a September 2008 statement, Dr. S.Y. 
noted that death certificate was amended by her to be more 
specific.  Dr. S.Y. stated that the Veteran's cancer was 
"consistent with a lung primary source."  While, Dr. S.Y. 
noted that she based the new opinion on "the original 
pathology report dated 10/26/2006," a copy of this report is 
not associated with the claims folder.  On remand, Dr. S.Y. 
should be asked to furnish a copy of the pathology report 
upon which she based her revised opinion.

In light of the complexity of this case and the uncertainty 
regarding the primary source of the Veteran's terminal 
cancer, the Board has determined that an expert opinion from 
the Armed Forces Institute of Pathology (AFIP) regarding the 
etiology of the Veteran's cancer is necessary.  Before this 
is accomplished however, a remand is required so that the 
histopathology specimens from the Veteran's biopsy may be 
obtained and submitted to AFIP for the purpose of obtaining 
an opinion as to the exact nature of the Veteran's specific 
cancer and its relationship, if any, to lung cancer and/or to 
herbicide exposure.   

The Board stresses that any pathological materials obtained 
in connection with this remand are of a fragile and 
irreplaceable nature.  They remain the private property of 
the institutions named below.  Due care must be taken to 
ensure that the materials are handled carefully so as to 
avoid damage and/or potential loss.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary 
releases, the RO or AMC should:

A)  Contact Dr. S.Y. and ask her to 
provide a copy of the October 26, 
2006, pathological report that she 
relied upon when rendering her 
September 2008 opinion regarding the 
cause of the Veteran's death. 

C)  Obtain all histopathology 
reports and specimens associated 
with treatment for the Veteran's 
terminal cancer from October 2006 to 
December 2006 at Kaiser Permanente's 
Woodland Hills Medical Center in 
Woodland Hills, California.  

All requests and responses, positive and 
negative, should be associated with the 
claims file.  

2.  Upon receipt of the foregoing, the 
claims file together with all 
pathological material obtained, must be 
promptly forwarded to the Board.  The 
data will thereafter be forwarded to the 
AFIP for the purposes of review and 
opinion.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




